Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 1 of 16




            EXHIBIT A
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 2 of 16


                    In re Apple Inc. Device Performance Litigation
                          Timely Requests for Exclusion

              1   JAN‐MICHAEL                JAROCHOVIC
              2   SK                         CLIFTON
              3   OTTO W                     CLIFTON JR
              4   BRENDEN                    ESPANOLA
              5   SL                         EKERN
              6   MARK                       DALY
              7   MARIA THERESA              HOWARD
              8   MICHAEL                    DILLARD
              9   TORI                       HAMPTON
             10   SUZ‐ANN                    OLOFSON
             11   NICK                       BIGGS
             12   SCOTT                      VLASI
             13   TROY THOMAS                ST JOHN
             14   JUTTA                      WAIT
             15   BRUCE                      ROSSIGNOL
             16   TYNAN                      WAIT
             17   PAUL A                     MORTON
             18   LYNN                       STARNER
             19   CYNTHIA                    HENRY
             20   JOSH                       HANDELMAN
             21   DEBRA A                    JEFFERIES
             22   BARBARA J                  DASH
             23   AKINYEMI                   AFFRICA
             24   COLETTA                    HARDISON
             25   REBECCA                    KAY
             26   TIMOTHY                    RILEY
             27   JAY J H                    JOHNSON
             28   CHRISTOPHER                GRAVES
             29   JI                         MIN
             30   ANDREW                     WALL
             31   CYNDA                      DEIBEL
             32   KENNETH                    MORRISON
             33   AAMIR                      GHANI
             34   JULIE M                    APPELHANS
             35   DONNA M                    MONFORTE
             36   WENDY MARIE                APORTA
             37   SHIRLEY                    BRAYMAN
             38   TOHRU                      WATANABE
             39   PHONG SI                   LE
             40   SUSAN                      PECK
             41   RICHARD L                  BOYER
             42   CHRIS                      CHAN
             43   TERRIS L                   HANSEN
             44   HOI THI                    DANIEL
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 3 of 16


             45   ROGER F            CLAXTON
             46   LORRAINE           ZBUCHALSKI
             47   JOYCE K            WILSON
             48   GERALD J           SIEGEL
             49   MIGNONNE           GOLDBERG
             50   TZU‐YU             CHANG
             51   ANGELA             COX
             52   CHRISTOPHER        COX
             53   BRENDA             HELFENSTINE
             54   CHRISTOPHER        AKINYEMI
             55   JANICE S           GORMAN
             56   CURTIS             KENDALL
             57   SANDRA             BELL
             58   HASSELL            KAMPELMAN
             59   SHARON             LALLY
             60   DEVANSI            RESHAMWALA
             61   WILLIS             JOHNSON
             62   RUSSELL            MADSEN
             63   SYLVIA             HUI
             64   CRISTIAN           QUINTANILLA
             65   ERIC A             WELTER
             66   RICHARD‐ANDREW     TAYLOR
             67   ERIN E             PLATTETER
             68   BONNIE             KUNCL
             69   DIANA              WATKINS
             70   DENISE MARIE       LUKO
             71   JOZEF              HATALA
             72   LESLIE             MARTIN
             73   SICHENG            PAN
             74   MELVIN             BELSKY
             75   KAREN              BELSKY
             76   ISAAC J            SLEDGE
             77   LAWRENCE           SAMUELS
             78   STEPHEN B          HUEBNER
             79   DANIEL             HOOVER
             80   NORMAN             AMICK
             81   GORDON             TAM
             82   BRETT              BANEY
             83   MOIRA A            MCKENNA
             84   JAMES              MURRAY
             85   JOHN               DALLAS
             86   BRYAN P            AUZA
             87   JUDITH C           JAKSIK
             88   NICK               LACARA
             89   GRETCHEN           LIPARI
             90   ALIREZA            ZAEEMZADEH
             91   JANA               AUST
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 4 of 16


             92   CAROL L             HEALEY
             93   KNIANGELES          ANDERSON
             94   JAMES               CAVE
             95   KATHY               DANEL
             96   EDWARD              DANEL
             97   CHELSEA             DANEL
             98   RENEL               SOUFFRANT
             99   ALYCE               ESKEW
            100   BRIAN               VOLL
            101   JACQUELINE RHONDA   COHEN‐BAITY
            102   CHRISTIAN R         MARTIN
            103   JILLYN              DILLON
            104   YOUSEF              SALEM
            105   PORTIA              WALLACE
            106   LANA                STOCKTON
            107   VIOLA               VARGAS
            108   DALICIA N           REALES
            109   RALPH               STEINBERG
            110   KIM                 NGUYEN
            111   JENNIFER            HASSLER
            112   PAULINE             CLARK
            113   RANDY               MIDDLETON
            114   AMANDA              GALA
            115   SHERRI              GONSIOROSKI
            116   CYNTHIA B           BRADSHAW
            117   NADIA               BERTAGNOLLI
            118   CHARLES             CORBETT
            119   MARGARITA           GUERGUE
            120   MARISSA             LLOYD
            121   FRANCES P           RODRIGUEZ DELGADO
            122   THERESA             EWING
            123   SHARON RENEE        NOWLIN
            124   STEPHEN             HASSLER
            125   MARTHA              MCLNTOSH
            126   JEFFREY             DICKSON
            127   MARTHA              TRUGEON (CARD)
            128   MATTHEW             OFER GREER
            129   MARY D              LOOMAN
            130   LOREN S             RICHARDS
            131   LEWIS S             HORNE III
            132   JUSTIN              PIKE
            133   LINDA               VOLKMAN
            134   GARRETT             MCCONNELL
            135   TIM                 MCKEE
            136   TED                 TAHMISIAN
            137   RICHARD SCOTT       BROWN
            138   CHUTAPHA            OUPAHAT
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 5 of 16


            139   CAROLYN            CROCKETT
            140   JANINE             WILLIAMS
            141   BETTY ANN          ELLIOTT
            142   SHARI              STEIN
            143   PAULA              INGALA
            144   TIMOTHY            INGALA
            145   MIAHAEL F          DEHLIN
            146   TIMOTHY J          COCHEY
            147   RON                BREWER
            148   DAVID R            BATES
            149   CHARLENE           PARKER
            150   JULIANA            PEREIRA
            151   STEPHEN            AUERBACH
            152   JAMES              BEACHBOARD
            153   MALAKA             ITANI
            154   KEITH              WESTENDORF
            155   EDMUND             NIGHTINGALE
            156   REBECCA            NIGHTINGALE
            157   THOMAS             CZERWINSKI
            158   AMANDA             HEIDRICH
            159   CHRIS              POLAK
            160   AUDREY             MCGIRT
            161   DAVID              EISENHAUER
            162   CELESTE            SHELTON
            163   LINDA              ROEDER
            164   JENNIFER           LAMAZARES
            165   KATHERINE W        SCOTT
            166   ANDREA C           MCQUADE
            167   KIRKPATRICK J      BUNDY
            168   BETTY              HUNTER
            169   HERMAN             HUNTER
            170   KELLY              ENRIQUEZ
            171   DIANE              JOHNSON
            172   KIMBERLY SUE       CARTER
            173   ORRIN              CAMPBELL
            174   KENTON             HARSCH
            175   JESSICA            KALIN
            176   ELLEN M            WRIGHT
            177   JAMIE L            BENNETT
            178   ALEXANDER          CHERVIOVSKIY
            179   ARDIS              FLENNIKEN
            180   KEITH              RANDALL
            181   SALLIE             BHULLER
            182   BRIAN              KRETSCH
            183   EMMA J             SANDERS
            184   ABRAM              BLATZ
            185   GABRIELLE          KO
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 6 of 16


            186   JERRY L            SWANSON
            187   KRISTINA M         SWANSON
            188   JOANNE             HEUSS
            189   CARMEN             ALCIVAR
            190   DAVID              ADDISON
            191   VICTOR             MUNOZ
            192   TERESA             SALM
            193   JAMES J            HICKMAN
            194   MARK               SUMMERS
            195   STEVEN M           COLLOTON
            196   JOY                LIEBOW
            197   JONATHAN           BALDWIN
            198   GUSPHINE J         LEWIS
            199   CAROL              ROSENBERG
            200   ETHEL              NAGEL
            201   HERMAN             NAGEL
            202   ROY                SHEPARD
            203   SUSAN F            SYMINGTON
            204   DONNA              HAZELGREEN
            205   MICHAEL            HAZELGREEN
            206   CAROL DORIS        MUNK
            207   KATIE M            SHADE
            208   ROBERT J           SMIT
            209   PRAVEEN            KANKANALA
            210   ZACHARY            ATCHISON
            211   JAMIE W            MILLER
            212   STEPHEN DANIEL     POTAPENKO
            213   MARK               REED
            214   BHUMIT D           THAKKAR
            215   AJAI               AJITANAND
            216   TA                 FOREE
            217   GWENDOLYN          WALKER
            218   DONNA M            CLARK
            219   CHAD MICHAEL       BROWN
            220   NICHOLAS           RUSSO
            221   JOHN MATTHEW       RODENHISER
            222   CHARLES            PICCIRILLO
            223   ALFRED             O'LEARY
            224   JOE                SMITH
            225   AUDREY S           FREUDBERG
            226   SIEMEE             XIONG
            227   C THEODORE         TUCKER
            228   ELIZABETH          BLAND
            229   ELAINE M           SEITZ
            230   JAMES M            ARMSTRONG
            231   SANDRA M           ARMSTRONG
            232   FRANCES M          SCOTT
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 7 of 16


            233   CARMEN                   LYTTLE‐NGUESSAN
            234   TRACY                    FIELDS‐ROSS
            235   LUDWIK                   GORZANSKI
            236   LARRY G                  CARTER
            237   PAMELA                   HEIDE
            238   ARTHUR                   ROSENKAMPFF
            239   JOSEPH                   BECK
            240   JUDY                     MABIE
            241   GEORGE G                 SHAPOVALOV
            242   SHONTEL D                JOHNSON
            243   CHARISE                  CAMPBELL‐COLL
            244   CHRISTOPHER              WILTZ
            245   MICHAEL                  ZIAS
            246   JANICE                   CERASARO
            247   PERRI                    SANDS
            248   SHAWN C                  PUGLIESE
            249   JUAN                     TABOAS
            250   ANDREW R                 MORRIS
            251   MAHSA                    KAHNAMOUEI
            252   BETSY                    MALDONADO
            253   NOLAN                    POVANESSO
            254   MARCIO WILSON SEVERINI   D'ANDREA
            255   KEITH                    TOUZIN
            256   ROSSANA                  TOUZIN
            257   SOLOMON                  FORBES
            258   ERICE M                  KENCY
            259   JITENDRA                 KUMAR
            260   DAVID                    STONE
            261   RUSSELL                  PISA
            262   KEIWANA M                FRAZIER
            263   WILLIAM R                HOLLINGSWORTH III
            264   MAREN E                  NELSON
            265   TAMMIE                   NEWSOME
            266   LIZELLE S                BRANDT
            267   NEVIER                   VAZQUEZ RODRIGUEZ
            268   FRAN                     HOWARD
            269   DELORES                  MOULTRIE
            270   CASSANDRA                THOMAS
            271   NICHOLAS                 GREEN
            272   ANNA                     SLOCUM
            273   ANNE                     BRYANT
            274   KELLY                    RIVERA
            275   SHANIEKA NICOLE          ABNEY
            276   KEDWIN                   ALLEN
            277   MARTHA S                 ALLEN
            278   CHARLOTTE                ANDREWS
            279   LESTER                   ARMSTRONG
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 8 of 16


            280   JOEL               BALDRIDGE
            281   DIANE              BALDWIN
            282   TONI N             BALLINGER
            283   JACQUELINE         BANKS
            284   CHRIS              BARBONI
            285   PATSY              BARRON
            286   KATRINA            BASS
            287   ROSE               BATTLES
            288   STEVEN DOUGLAS     BATTLES
            289   ERIC               BAUMANN
            290   ASHLEY             BAXLEY
            291   DARINA             BEASLEY
            292   MAURIA             BEESON
            293   KRYSTAL ASHLEY     BENTON
            294   DANA               BERRY
            295   HEMAL              BHAGAT
            296   KATHLEEN RANNEY    BINDON
            297   BRIGITTE           ROGERS BLANKENSHIP
            298   MICHAEL R          BOATWRIGHT
            299   LOLA FAYE          BONNER
            300   DEMETRIUS          BOOTH
            301   SHENITA JALANDA    BOWDEN
            302   MARK               BRAND
            303   MARINA JAN         BROMLEY
            304   DARLENE M          BROWN
            305   CASANDRA           BROWN
            306   JOHN A             BRUININKS
            307   BENNY F            BRYARS
            308   SHERRY             BRYARS
            309   BONNIE             BURGESS
            310   ADRIANE            BURNETT SANDERS
            311   EDWARD J           BURNS
            312   REBECCA            BURNS
            313   RICHARD BENJAMIN   BURROWS
            314   LEAH               BUSH
            315   KATIE              BUSLER
            316   DANIEL             BUTLER
            317   TANGELA            BUTLER
            318   BRIANNA            CAMPBELL
            319   CATHEY             CAPP
            320   JORDAN             CARLISLE
            321   MAVIS L            CARTER
            322   JULIE              CHANDLER
            323   BARBARA            CHAPMAN HAAS
            324   JOHN               CHIZMAR
            325   SHAUN              CHRISTEN
            326   TINESHA            CLAYTON
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 9 of 16


            327   JODIE              CLEMENTS
            328   STACY              COCKRELL
            329   VIC                COFER
            330   DAVID C            COFFMAN
            331   EDWARD TIMOTHY     COLLIER
            332   JOAN COLLETT       COLLIER
            333   SIERRA             CORDREY
            334   PETER              CORDREY
            335   PAUL               COX
            336   GEORGIA            CRAWFORD
            337   LORRIE             CUDNOHUFSKY
            338   EMILY              CULVER
            339   MISTY              CURLEE
            340   LAURA              CURTIS
            341   BIANCA             DAVIDSON
            342   AMBER              DAVIS
            343   ARLENE             DONALD
            344   APRIL              DORTCH
            345   PEGGY              DOZIER
            346   DEBORAH D          DUKE
            347   AKEYA              DUMAS
            348   JAN                DUNN
            349   TAWANNA            EATON
            350   JOSEPH             ECHOLS
            351   ASHLEY             ECKHARDT
            352   NAKISHA            EGGLESTON
            353   WENDY              ELROD
            354   DARIAN             EUBANKS
            355   TANEESE            EVANS
            356   JASON              EVERETT
            357   BECKY              FARMER
            358   JAY                FARMER
            359   LESLIE             FARMER
            360   TIMOTHY            FERRELL
            361   LAVENIA DIANE      FISHER
            362   ESTELLE            FLIPPO
            363   NATHAN             FLURRY
            364   LAKISHA            FOSTER
            365   SANDRA             FULLENWIDER‐STEWART
            366   STEVEN             GAFNEA
            367   JESSICA            GAFNEA
            368   WAYNE              GALE
            369   TERESA             GARDNER
            370   ELLEN MOSELY       GARNER
            371   TERESA             GATES
            372   ASHLEY             GESSLER
            373   NICHOLAS           GILES
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 10 of 16


            374   CHARA               GILL
            375   BARBARA A           GIVENS
            376   DONALD              GLASS
            377   KATHY               GLAZE
            378   PHILLIP             GOWENS
            379   JUNE N              GRAHAM
            380   TAYLOR              GREEN
            381   KELLEN              GREEN
            382   KRYSTAL             GREENWOOD
            383   LINDA               GRIMES
            384   KIMBERLY            GRIMES
            385   LARISSA             GUNNELLS
            386   JOHN                HALL
            387   THERESA             HALL
            388   REGINAL JASON       HALLMAN
            389   VALERIE             HALLMAN
            390   HAYLEE ANNA         HALLMAN
            391   PAMELA              LEE HANNAH
            392   LANIER W            HARRIS
            393   ALETA               HARRIS
            394   LAQUISE             HAWKINS
            395   JUDY M              HAYES
            396   ANNIE               HENDERSON
            397   TAYLOR              HENRY
            398   CHARLES MICHAEL     HERNDON
            399   BRANDY              HIGDON
            400   TRACY               HIGGINS
            401   CHRIS               HILL
            402   MICHAEL             HILL
            403   EVAN MARIE          HILL
            404   RAYMOND             HILL
            405   HELEN E             HOLLIS
            406   DEANDRA             HOOKS
            407   LEIGHANN            HOWELL
            408   WALTER R            HUDGENS
            409   TAMMY               HUDGINS
            410   SHANNON             HUMPHREY
            411   KAREN               HUTCHINS
            412   TIMOTHY J           HUTCHINS
            413   ANGELA              IRVIN
            414   DEANNA              IRVIN
            415   ADAM                IRVIN
            416   WARRICK DIEGO       JACKSON
            417   LAUREN              JENKINS
            418   STEPHEN             JENKINS
            419   CARLA               JENKINS
            420   BRIAN K             JENNINGS
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 11 of 16


            421   DONNA L             JENNINGS
            422   RITA HUGHEY         JENNINGS
            423   MARQUITA            JOHNSON
            424   JARED MASON         JOHNSON
            425   KECIA               JOHNSON
            426   DAVID               JONES
            427   THOMAS MICHAEL      JONES
            428   BRITTANY LASHAY     JONES
            429   STACEY              JORDAN
            430   BECKY               KAYDA
            431   MARSHA REA          KEENEY
            432   SHANNON             KEITH
            433   KIM                 KENDRICK
            434   ASHLEY              KENNEDY
            435   RHETT T             KING
            436   MICHELLE            KNEPPER
            437   LOUANN              KOMIENSKY
            438   BRIANNA             SMITH
            439   BONNELLE            LACY
            440   ANTHONY             LAND
            441   KATARA              LANE
            442   MATTHEW             LEONARDI
            443   KIMBERLY            LEWIS
            444   KEYAIRA             LEWIS
            445   CHARLOTTE           CREEL LEWTER
            446   MARGARET            LIMBAUGH
            447   EDANA               LOVE
            448   JUSTIN              LOVELESS
            449   ANDREA              LYLE‐CAIRL
            450   TAMARA              PITTS MAHAFFEY
            451   PETER               MARONEY
            452   MARLA               MARSHBURN
            453   BRIAN               MARTIN
            454   DESIREE             MARTINDALE
            455   SUSAN               MATTHEWS
            456   JESSIE              MAXWELL
            457   MATTHEW             MAYFIELD
            458   JORDAN              MAYFIELD
            459   MLISSA              MAZZEO
            460   CHAD                MCCAIN
            461   ANTHONY             MCCONALD
            462   CONNIE              MCMAHON
            463   WHITNEY             MEADE
            464   ANDREA              MERSHON
            465   CATHY               MILAN
            466   AMY                 HILBURN
            467   TAMMY               MONDELLO
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 12 of 16


            468   ANITA               MORGAN
            469   EVELYN              MORRIS BURRELL
            470   NELL                MOTLEY
            471   DONNA D             MURPHREE
            472   TRELA               NELSON
            473   JOSEPH PATRICK      NICHOLS
            474   ORRIN T             OSBORNE
            475   GARY                OVERSTREET
            476   DANETTE             OVERSTREET
            477   PATSEY              OVERTON
            478   WANDA               PACINO
            479   ARLEEN KAY          PANUSKA
            480   DONNA               MARTIN PARKER
            481   JACOB               PARRIS
            482   BILLIE              PARSONS
            483   HATTIE              PATTERSON
            484   KAREN               PATTERSON
            485   STEVEN              PAUTZ
            486   KRISTIN             PAYTON
            487   LACEY               PEACOCK
            488   ASHLEY              PERYER
            489   PAIGE               PHALO
            490   LAUREN              PHILLIPS
            491   HOLDEN              PHILLIPS
            492   JESSE               POLLARD
            493   JESSICA             PONDER
            494   CAROLYN             PORTER
            495   CANDIS              POSEY
            496   JULIE               POUNDERS
            497   FANNIE              POWELL
            498   ERIC                POWELL
            499   JONI                PRATER
            500   DINAH ROXANA        QUARLES
            501   TONIA               QUICK
            502   ANITA               QUITORIANO
            503   JACQUELYN           RAGSDALE
            504   ASHLEY              RAINES
            505   GERRI               RAMBO
            506   DERRICK             RANDOLPH
            507   TWILA               RAY
            508   CAROLYN             REAVES
            509   LILLIAN             REIN
            510   STEWART             REIN
            511   BARBARA L           RICHARDSON
            512   YOLANDA             HARTMAN RICHARDSON
            513   JOHN EDWARD         RIOS
            514   RACHEL              ROBERTS
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 13 of 16


            515   LAVERNE             ROBINSON
            516   ASHLEY              RODGERS
            517   DEBORAH             RODRIGUEZ
            518   LEO                 RODRIGUEZ
            519   ALYSSA              ROGERS
            520   DAWN                ROPER
            521   JEREMY              ROSE
            522   MARK D              ROSS
            523   BRENDA              ROWLAND
            524   RENEE               RUSSELL
            525   KEVIN               RUSSELL
            526   YOLANDA S           RUSSELL
            527   PAMELA              SCHAEFER
            528   RONALD              SCHMIDT
            529   CHARLES             SCROGGINS JR
            530   LISA                SHEHEE
            531   PAMELA              SHELTON
            532   LAMETRICA           SHEPHERD
            533   KATHY               SHUMAKER
            534   DORIS               SIMMONS
            535   MELISSA JOY         SIMMONS
            536   NATHAN              SMALL
            537   BART                SMITH
            538   NANCY               SMITH
            539   RICHARD             SMITH
            540   MARY W              SMITHERMAN
            541   SUSAN               SPANN
            542   SONJA               STALLWORTH
            543   BEN                 STANFIELD
            544   MICHAEL             STATEN
            545   TONYA               STATEN
            546   LENA Y              STEELE
            547   JUDITH              STOCKWELL
            548   PATRICIA DARLENE    STUTZ
            549   JAMES               SURRATT
            550   ERNEST              SYKES III
            551   TABITHA             TERRY
            552   GAYLA               TERRY
            553   ELIZABETH A         THEIN
            554   MELANIE             THOMAS
            555   TERESA              THREET
            556   KATIE               TILLMAN
            557   JOSEPH              TRAYWICK
            558   DARRYL              TRUCKS
            559   SHARON              TUNNELL
            560   KAY                 SMITH
            561   KRISTA              VAUGHAN
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 14 of 16


            562   KAREN                VEST
            563   SHEILA               WALLACE
            564   LINDA                WALLACE
            565   KRISTI               WARE
            566   JARVIS               WELLS
            567   JEFF                 WHATLEY
            568   BOBBY                WHEELER
            569   CASSANDRA            WHITE
            570   JUNE                 WILLIAMS
            571   RACHEL               WILLIAMS
            572   TERRY                WILLIAMS
            573   PRESTON MICHAEL      WILLIAMS
            574   WHITNEY              WILSON
            575   MATTHEW              WILSON
            576   CHRISTOPHER NATHAN   WINGARD
            577   JEREMY               WOFFORD
            578   BROOKE               WOOD
            579   REGINA               WOODS
            580   ROB                  WRIGHT
            581   MUARION              ZIMMERMAN
            582   VICTORIA             MANN BOLLING
            583   DAVID                BLIETZ
            584   AHMED                IBRAHIM
            585   DOLORES K            KOLBABA
            586   LOUIS                GREENBERG
            587   GEORGE               CHEUK
            588   ASHIA                HAWKINS
            589   ROBERT               HAWKINS
            590   TRACIE               RAGLAND
            591   TAMARA               COLON
            592   RAHEEM               BROWN
            593   DAISY                DIAZ
            594   GOLDA                FRIEDMAN
            595   KAREN                MUNGER
            596   DARBY                MUNGER
            597   IRELAND              MUNGER
            598   KAYDEN               MUNGER
            599   RICARDO              GUERRA
            600   ETHAN                O'GRADY
            601   RUTH M               POLLACK
            602   SHIRLEY              WOODS
            603   DODIE                BRYANT
            604   CHRIS                ADAMS
            605   BRIAN T              STRICKLAND
            606   DAVID J              ROUSSEAU
            607   STEVEN               LEE
            608   WADE                 AVERELL
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 15 of 16


            609   PHAT                DO
            610   ANTHONY             VALDES‐STRICKLER
            611   NAYTHAN             MAYTORENA
            612   KRISTI              STANFILL
            613   BELARMINO           COSTA
            614   JOSH                YATES
            615   ERNEST              KUNG
            616   HEATHER             CORINE
            617   HUMAD               AHMED
            618   LINDA               DAY
            619   JESUS               VERA
            620   FRANCHIE            RAMIREZ
            621   GLORIA              JOHNSON
            622   CHRISTOPHER JAMES   WILTZ
            623   MARGARITA           BONEBRAKE
            624   CHAD                GILHOUSEN
            625   ALISHA              BACCHUS
            626   TOM                 LEWIS
            627   JANE                WILSON
            628   BARRY               VOKES
            629   MARK                SCHROEDER
            630   BLAIR               ISHITANI
            631   JASMINE             BECERRA
            632   DAN                 HARRINGTON
            633   PETER M             MOTOLENICH
            634   CHRIS               DIFFENDERFER
            635   ANNA                RIVITUSO
            636   STEPHANIE           CAPOUN
            637   ETHEL               WHITE
            638   CELESTE             JOHN
            639   DESHAUNAY           FRANCIS
            640   GEORGE              SCHULTZ
            641   CHRIS               JENSEN
            642   CARMEN J            MONTAZ MATOS
            643   ALI                 ALMALIKI
            644   LUCA                DOUTT
            645   CYNTHIA             DO
            646   JOHN                HOPKINS
            647   JOHN                HARRO
            648   LAURA               GUILLAUME
            649   BYRON A             COUCH
            650   TRISTAN L           JAMES
            651   ARPI                YOUSSOUFIAN
            652   CAROLE              MARKS
            653   PAUL                BOE
            654   DOMINICK            CASSONE
            655   JAY                 HENRY
Case 5:18-md-02827-EJD Document 612-1 Filed 03/23/21 Page 16 of 16


            656   BETSY               M
            657   BRANDEN             CRISOSTOMO
            658   HARVEY              SALEVSKI
            659   PATRICK             MCANALLY
            660   PETER               CASSARA
